Mr. President,
Mr. Secretary-General,
Your Majesties,
Excellencies, Distinguished Heads of State and Government, Ladies and Gentlemen,
On behalf of my delegation, I bring you warm greetings from the people of The Gambia on the occasion of the 75th Anniversary of the founding of United Nations (UN), which unfortunately coincides with the global COVID-19 pandemic. Therefore, we convey our sincere condolences to all those who have lost loved ones to the pandemic.
Mr. President,
We welcome the theme for the 75th Session of the UNGA: “The future we want, the United Nations we need: reaffirming our collective commitment to multilateralism — confronting Covid-19 through effective multilateral action”.
As humankind, our future is closely linked, and the Covid-19 global pandemic has made this evident. It demonstrates the wisdom and need to craft collective strategies, approaches and solutions to mitigate global challenges.
Mr. President,
The need is pressing to defend our multilateral institutions by taking legitimate action on issues brought to the attention of the UN. It will result to establishing and maintaining peace and cooperation in a tranquil world order.
Mr. President,
To achieve this goal, space must be created to adequately and justly address the concerns and interests of all Member States. For small States like The Gambia, the UN has always provided a platform for negotiation, discussion, cooperation and collaboration for collective global action. Therefore, we reaffirm our commitment to the Charter and Principles of the United Nations.
Mr. President,
The Charter has empowered institutions to deal with all forms of crises, such as the outbreak of the pandemic, which threatens our existence. Earnestly, the response to the pandemic must equal the magnitude of the challenge. The devastation is already immense in terms of loss of human lives, economic loss and its social and emotional impact on nations, communities and individuals. A multilateral solution stands to be the surest path to safety and recovery for all of us.
Mr. President,
Healthcare systems across the world are struggling to cope with the crisis, compelling many nations, including The Gambia, to adopt unusual measures that require huge and varied resources.
We admit, however, that our efforts have been significantly boosted by support from international friends and partners, such as the UN, the World Bank, the International Monetary Fund, the European Union and bilateral friends.
This underscores the importance and relevance of international cooperation and solidarity in the search for solutions to global challenges.
Mr. President,
Small and developing nations have been struggling to manage their debt burdens, while trying to develop their economies. The outbreak of the pandemic has reversed our gains, with low revenue earnings and high public expenditure becoming the norm.
The Gambia’s economy has shrunk to 2 per cent of GDP, and it continues to contract. Our tourism sector, which is a major employer and foreign exchange earner, is devastated, and unemployment is increasing rapidly.
In this complex situation, my Government has, with the support of partners, instituted social protection programmes to ease the adverse impact on our people. These interventions are not sustainable without external support.
Implementation of our National Development Plan, 2018-2021 has been hampered by the pandemic. As the UN Decade of Action for the implementation of Agenda 2030 has been undermined by the outbreak of the pandemic, it is essential and most urgent to accelerate the implementation of our global commitments on Financing for Development and the Paris Agreement on Climate Change.
Mr. President,
Developing countries, such as The Gambia, will continue to require support packages or bailouts from the United Nations and the international community in order to survive the ongoing economic decline.
In this light, The Gambia reiterates the strong call by the African Union for debt relief or debt cancellation, enhanced access to global finance, reduction of transaction costs on remittances and increased global solidarity and partnership.
We hope that the unique circumstances and challenges of the Least Developed Countries, especially countries in transition like The Gambia, will be accorded special and speedy consideration.
Mr. President,
Aside from the economies, it is quite urgent to rebuild and strengthen our weak healthcare systems and infrastructure and, through humanitarian action, the shattered and broken lives and homes.
This is an opportunity also to overhaul national health care systems and the international health and disease surveillance systems to make them better prepared for such pandemics.
Mr. President, we appreciate the role of the World Health Organization in guiding global healthcare action for all. Nonetheless, The Gambia craves for additional support to develop recovery strategies and programmes for the post-pandemic period.
As a country in transition, the pandemic is undermining the gains we made in restoring democracy and forging reconciliation and peace-building in the country. I assure the international community, however, that we are committed to all our transition tasks and programmes supported by the UN Peace-building Fund and the international community. We cherish your invaluable support, and urge for its continuation and expansion to help us nurture our democracy in a healthy environment.
Mr. President,
We equally applaud the frontline workers and scientific community for striving to save lives and to find a vaccine and cure for COVID-19. We hope that, if achieved, all safe and effective remedies will be made accessible and affordable to all.
Mr. President,
The pandemic has exposed and worsen the disadvantages of the digital divide in the world, especially in the field of education delivery.
Millions of people around the world cannot access virtual classrooms due to the persistent inability to access the Internet.
Access to cyberspace has become the defining feature at work and in education. Through enhanced partnerships in the implementation of SDG 4, developing countries need support to overcome the digital gap, and create equal opportunities to access information and quality education, including vocational and ICT skills.
Mr. President,
Insecurity continues to pose a serious challenge for countries of the Sahel. There are random attacks on communities, mass killings of innocent people and terrorist acts that displace populations with untold suffering and crises.
We acknowledge the efforts of the United Nations, the African Union, ECOWAS and other international partners to bring security and development to the region.
The implementation of the United Nations Integrated Strategy for the Sahel is important for maintaining lasting peace in the region. We commend UNOWAS, therefore, for its role in pacifying the region.
Mr. President,
The Gambia subscribes to the UN-AU Partnership on Peace and Security in Africa. In spite of its troubles, Africa contributes to global peace and security, thus deserving the support of the international community, particularly the UN. I assure this Body that The Gambia will continue to meet its commitments under the Secretary General’s Action for Peacekeeping (A4P) Initiative.
Mr. President,
The international community must not relent in its efforts to restore peace and stability in Mali, Somalia, South Sudan, the Central African Republic and other trouble spots.
I submit that The United Nations and regional organisations should do more to disrupt the activities of all armed terrorist and criminal networks. In addition, the African Union’s efforts to silence the guns on the continent deserve continued international support for greater peace and stability on the African continent.
Mr. President,
On the Israeli-Palestinian conflict, we call on the international community to take into account the Arab Peace Initiative, and undertake peaceful and genuine dialogue on a two-state solution.
Mr. President,
We endorse the work of the International Criminal Court, and call on the United States to revoke the sanctions imposed on the Court and its officials. Respect for the rule of law benefits all democratic states.
Furthermore, we renew our interest in the case filed at the International Court of Justice on the plight of the Rohingya people in Myanmar. In this endeavour, we count on the support and efforts of the Organisation for Islamic Cooperation and all genuine partners to ensure that justice is served in Myanmar.
Mr. President,
To promote friendly relations between States, The Gambia calls for the normalisation of relations between Cuba and the United States. In the same vein, we fully endorse the one-China policy, and look forward to stronger, mutually beneficial international cooperation with the Peoples’ Republic of China.
Mr. President,
As we celebrate seventy-five years of the existence of this democratic Organisation, it is a paradox that Africa is still negotiating for representation on the Security Council. Yet, much of its agenda affect the African continent. Certainly, Africa’s voice on the Council will build confidence and reinforce the legitimacy of its decisions.
Mr. President,
We put on record our unwavering support for your Presidency during the 75th session of UNGA, and look forward to your strong leadership in these unusual and challenging times.
Also, we express profound gratitude to our Brother and Friend, Professor Tijjani Muhammad-Bande of Nigeria, and his excellent team for the excellent leadership skills and dynamism during his tenure as President.
To conclude, I wish all Members a happy and productive 75th Anniversary.